United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION, FIELD
OPERATIONS OFFICE, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-280
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2006 appellant filed a timely appeal from a November 2, 2006 decision
of the Office of Workers’ Compensation Programs denying his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has established that he sustained hypertension,
hyperlipidemia, vascular and cardiac conditions and a myocardial infarction in the performance
of duty.
FACTUAL HISTORY
On March 29, 2005 appellant, then a 54-year-old operations specialist, filed a traumatic
injury claim (Form CA-1) asserting that he sustained a January 10, 2005 myocardial infarction
with two occluded coronary arteries due to work stress. On October 26, 2005 he expanded his

claim, filing a notice of occupational disease1 (Form CA-2) alleging that he sustained a blocked
left iliac artery, requiring open heart surgery in January 1995 and two occluded coronary arteries
requiring insertion of two stents on January 10, 2005. Appellant attributed these conditions to
“overtime, stress, lack of sleep and work conditions.”2 He attributed the January 10, 2005
myocardial infarction to a national project assigned and due that day, including a heavy research
requirement. Appellant stopped work on January 10, 2005 and returned to work on
February 14, 2005.
Appellant submitted reports from Dr. Leonardo Orejarena, an attending Board-certified
internist. In a January 10, 2005 report, Dr. Orejarena noted performing a cardiac catheterization
with placement of two stents that day after appellant presented to the emergency room with a
history of six hours of unrelieved chest pain. He diagnosed an acute myocardial infarction,
occlusion of the right coronary artery and stenosis of the mid-left anterior descending artery. In
a June 10, 2005 report, Dr. Orejarena noted that appellant was doing well. He diagnosed
hypertension, hyperlipidemia, morbid obesity, Type II diabetes mellitus, status post coronary
angioplasty and status post myocardial infarction. In a July 29, 2005 letter, Dr. Orejarena opined
that appellant’s “coronary artery disease [was] due to his hypertension, dyslipidemia, obesity,
diabetes and to some extent the stress generated at his workplace.”3
In a September 27, 2006 letter, the Office advised appellant of the additional medical and
factual evidence needed to establish his claim. It emphasized the need for appellant to submit a
rationalized statement from his attending physician explaining how and why work factors would
cause or contribute to the claimed myocardial infarction. The Office also requested that the
employing establishment comment on any stressful aspects of appellant’s employment.
In an October 4, 2006 memorandum, Patricia Burke, an employing establishment
supervisor, stated that appellant “was under stress in his position.” Ms. Burke recalled that,
while hanging 15 large framed pictures, appellant was “sweating profusely and was very red in
the face. [Appellant] was also breathing very heavy.” Ms. Burke asked him “to stop hanging the
pictures, as [she] was worried about his health.” Appellant stated that he was ordered to hang the
pictures and could not stop. Ms. Burke noted that appellant was told to hang pictures throughout
the building and was “very stressed out” on several occasions while working on various projects.
In an October 6, 2006 letter, Merlin A. Hymel, Jr., one of appellant’s coworkers, stated
that appellant “encountered all of the usual pressures and stress placed upon law enforcement
personnel. [Appellant] dealt with apprehension of violators, performed physically challenging
work, worked many hours of overtime and was constantly on call.” Mr. Hymel stated that,
during the past two years, appellant was under frequent stress due to national program deadlines,
“was required to travel on short notice, and was called upon to perform tasks totally unrelated to
the job, including hanging pictures.” He stated that, on January 10, 2005, he was working with
1

The Office developed the claim as one for occupational disease, encompassing the myocardial infarction
claimed on the March 29, 2005 form.
2

Appellant filed a schedule award claim on October 26, 2005. There is no final decision of record regarding this
claim. Therefore, it is not before the Board on the present appeal.
3

Appellant also submitted laboratory test results dated from February to May 2005.

2

appellant on a deadline national project when appellant experienced chest pains. Mr. Hymel
stated that appellant was “hesitant to leave work to obtain medical help because of the deadline
we were under.”
In an October 9, 2006 letter, appellant stated that he routinely worked 20 to 40 hours
overtime each pay period, including nights and weekends. He stated that his work required
frequent deadlines, including supervising headquarters submissions for 17 ports in 5 states.
Appellant asserted that, on January 10, 2005, he was working on an urgent data gathering project
when he experienced upper gastric discomfort followed by lightheadedness and flushing. He left
work at 11:00 a.m. and had an angioplasty by 3:00 p.m.
By decision dated November 2, 2006, the Office denied appellant’s claim on the grounds
that causal relationship was not established. The Office accepted appellant’s account of
workplace stress, deadlines, overtime and the events of January 10, 2005 as factual. The Office
found, however, that Dr. Orejarena’s opinion was insufficient to establish causal relationship as
he did not explain how and why the accepted work factors would cause the claimed myocardial
infarction.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.5 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

3

claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
Appellant claimed that he sustained occluded coronary arteries, an occluded iliac artery
and a January 10, 2005 myocardial infarction due to stress at work, tight deadlines and excessive
overtime. Dr. Orejarena, an attending Board-certified internist, diagnosed an acute myocardial
infarction and two occluded coronary arteries. An employing establishment supervisor and a
coworker corroborated appellant’s account of work stress, overtime, deadlines and the events of
January 10, 2005. The Office accepted these work factors as factual. However, appellant did not
submit sufficient medical evidence to establish the claimed causal relationship between the
diagnosed cardiovascular conditions and the accepted work factors.
In support of his claim, appellant submitted reports from Dr. Orejarena. In a July 29,
2005 letter, Dr. Orejarena opined that appellant’s coronary artery disease was due “to some
extent the stress generated at his workplace.”8 However, he did not mention any of the accepted
work factors. Dr. Orejarena did not explain how and why overseeing 17 ports, working
overtime, working under deadline pressure or working on the national project on January 10,
2005 would cause or aggravate the diagnosed coronary artery disease and myocardial infarction.
He did not set forth any physiologic mechanism whereby the accepted work factors would cause
or contribute to appellant’s cardiovascular conditions. Dr. Orejarena noted other significant risk
factors for coronary artery disease. He did not address how stress would contribute to the
development of blocked arteries or precipitate a myocardial infarction. Dr. Orejarena’s opinion
is thus insufficiently rationalized to meet appellant’s burden of proof in establishing causal
relationship.9 The Board notes that appellant was advised by September 27, 2006 letter of the
need to submit rationalized medical evidence from his attending physician supporting causal
relationship. However, appellant did not submit such evidence.
CONCLUSION
The Board finds that appellant has not established that he sustained a cardiovascular
condition or myocardial infarction in the performance of duty. He submitted insufficient
rationalized medical evidence to establish causal relationship.

7

Solomon Polen, 51 ECAB 341 (2000).

8

Appellant also submitted laboratory test results dated from February to May 2005.

9

Deborah L. Beatty, 54 ECAB 340 (2003) (medical reports not containing rationale on causal relationship are
entitled to little probative value).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 2, 2006 is affirmed.
Issued: April 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

